Citation Nr: 1547676	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement (NOD) to a March 2010 rating decision that granted service connection for otitis externa and assigned noncompensable disability rating.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to an increased compensable rating for otitis externa.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 (service connection claims) and March 2012 (increased rating claim) rating decisions, and a March 2012 decision (timeliness of NOD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before a Decision Review Officer but failed to attend a scheduled July 2012 hearing.  Thereafter, the Veteran requested a hearing before a Veterans Law Judge but withdrew that request in June 2015.  

Additional evidence has been submitted subsequent to the most recent RO review of the case in August 2013.  In June 2015, the Veteran waived RO review of additional evidence and asked the Board to issue a decision.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for hearing loss, entitlement to service connection for a respiratory disability and entitlement to an increased rating for otitis externa are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran did not submit a timely NOD with the March 2010 rating decision awarding service connection for otitis externa.

CONCLUSION OF LAW

The criteria for a timely NOD with the March 2010 rating decision have not been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.34, 20.201, 20.302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement as to whether a timely notice of disagreement was filed.  Once a decision awarding this benefit and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  All identified evidence relevant to the claim has been obtained.  The appeal turns on whether or when a notice of disagreement was filed.  All relevant facts with respect to this issue have been properly developed.  Thus, VA's duty to assist has been met.  A remand which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Timeliness of NOD

The Veteran contends that he submitted a timely NOD with a March 2010 rating decision that granted service connection for otitis externa and denied service connection for hearing loss and asthma.  Specifically, he points to a statement written on June 29, 2010 correspondence was a NOD with the RO's award of a noncompensable rating for otitis externa.  

A claimant must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the agency mails notice of the determination.  38 C.F.R. § 20.302.

A notice of disagreement is a written communication from a claimant or his or her representative which expresses dissatisfaction or disagreement with an adjudication determination by the agency of original jurisdiction.  38 C.F.R. § 20.201.  While special wording is not required the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  Id.  

Whether a NOD has been filed on time is an appealable issue.  38 C.F.R. § 19.34.

The claims file includes a NOD received by the RO in July 2010 and dated June 29, 2010, which was within one year of notice of the March 2010 decision.  That correspondence states "[p]lease accept this statement for Notice of Disagreement with your decision for denied Hearing Loss and Asma [sic]."  The Veteran goes on to describe that his hearing loss was due to a service-connected sinus condition and that his asthma was being treated at the VA medical center and affected him during service.  At no point does the Veteran disagree with, or even mention, the RO's award of a noncompensable rating for otitis externa.

Thereafter, in May 2011, the Veteran, through his representative asked that VA accept his claim for an increased rating for his service connected disabilities.  As May 2011 is outside of the one year time limit to file a NOD with the March 2010 rating decision, this was properly accepted by the RO as a new claim for an increased rating.

As the Veteran clearly indicated in the June 2010 notice of disagreement that he wished to disagree with the RO's denial of his hearing loss and asthma service connection claims, excluding the issue of otitis externa altogether, the Veteran reasonably demonstrated disagreement with that determination as necessitated under 38 C.F.R. § 38 C.F.R. § 20.201.  The submission cannot reasonably be interpreted as a NOD to any other claim even with a sympathetic reading of the statement.  As this correspondence does not constitute a NOD with the March 2010 rating decision as to the otitis externa claim and no NOD with the assignment of the March 2010 assignment of a noncompensable rating was received within one year of that decision, the issue of timeliness of the NOD must denied.  As the preponderance of the evidence is against a finding that a NOD was timely, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Veteran did not submit a timely NOD to a March 2010 award of service connection for otitis externa with a noncompensable disability rating; the appeal of this issue is denied.


REMAND

Regarding the Veteran's claim of service connection for hearing loss, the Veteran has raised the issue of whether his decreased hearing is due to or related to his service-connected disabilities.  The Veteran was not provided adequate notice of the criteria for substantiating a secondary service connection claim; such notice should be provided on remand.  See 38 C.F.R. § 3.310.

Further, as there may be a link between the Veteran's service-connected disabilities and his decreased hearing, the Veteran should be afforded a new VA examination in order to determine the etiology of his hearing loss.  

Additionally, the most recent VA Medical Center (VAMC) treatment records available in the claims file are dated in August 2013.  Thus, it is possible additional treatment records from the Portland, Oregon VAMC, or other VAMCs are available.  On remand, any and all additional VAMC treatment records must be obtained and associated with the claims file.  38 C.F.R. § 3.159.

Moreover, in May 2015, the Veteran submitted an article pertaining to the existence of toxic chemicals in the water at Camp Pendleton.  The Veteran additionally contended that his asthma was secondary to exposure to such chemicals during his service in Camp Pendleton and indicated that he had been told as much by medical experts.  The development requested above may provide additional insight into the Veteran's claim and upon receipt of additional records, the RO must determine whether a new VA examination is warranted.  

Finally, in a June 2015 statement, the Veteran indicated that his otitis externa has increased in severity since his last VA examination, the Veteran should be afforded a new VA examination in order to determine the current severity of his otitis externa.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran appropriate notice on his claim of service connection for hearing loss including as secondary to his service-connected disabilities, to include otitis externa and sinusitis.  See 38 C.F.R. § 3.310.  A copy of the notice letter, and any reply, should be included in the claims file.

2.  Contact the Veteran in order to determine the locations of any and all VAMCs where he has received treatment and obtain and associate with the claims file any and all treatment records which are not presently of record.

3.  The Veteran should be scheduled for a VA hearing examination.  The examiner must review the claims file and conduct any necessary testing.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any hearing disability found on examination was caused by, or is aggravated by, the Veteran's service-connected disabilities. 

If the service-connected disabilities aggravates (i.e., permanently worsens) his service connected disabilities, the examiner should identify the percentage of disability which is attributable to the aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity and manifestations of his otitis externa.  The entire claims file must be reviewed by the examiner.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Upon completion of the above-requested development, and any other necessary development, readjudicate the claims remaining on appeal taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

